SUPPLEMENTAL ORDER.
The appeal in this case was transferred to the Supreme Court on November 8, 1928, under Act No. 19 of 1912.
Our attention has been called to the fact that no time was fixed within which the record should be lodged in the Supreme Court, and counsel' for plaintiffs, appellees, *212by formal motion, asks that we now, by supplemental order, fix such time.
It is now ordered and decreed that the defendant, appellant, file the record on appeal in the Honorable Supreme Court within thirty days from this date, and that upon his failure to do so the appeal be dismissed.